NUMBER 13-21-00193-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


DAVID SANCHEZ ROCHA,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 139th District Court
                          of Hidalgo County, Texas.


                                        ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       Before the Court is appellant's pro se motion for access to the appellate record.

On March 11, 2022, appellant's counsel filed an Anders brief, and appellant has been

unable to examine the record in order to file a pro se brief.

       Accordingly, we grant appellant’s motion and it is hereby ordered that the trial court

ensure that appellant has the opportunity to fully examine the appellate record on or
before fifteen (15) days from the date this order issues. It is further ordered the trial court

notify this Court as to the date upon which the appellate record was made available to

appellant. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Furthermore, Appellant shall have thirty (30) days from the day the appellate

record is first made available to him to file his pro se brief with this Court. The State shall

have twenty days thereafter to file its response, if any.



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
19th day of May, 2022.




                                              2